                                                                    - · ----- •-»•-··----"-·- -.----· ··--------,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           .·_, f
                                                                 I r:,t·• .....
     Dale Green, individually and behalf of all others
     similarly situated,
                                                                 L1;:;:,;. •'; .~ ·;_ : :·_; SEP~ 3 01oili·=
                           Plaintiff,                                   18-CV-5104 (AJN)

                    -v-                                                     OPINION
                                                                           AND ORDER
     Deutsche Bank Aktiengesellschaft et al. ,

                           Defendants.



ALISON J. NATHAN, District Judge:

          Plaintiff Dale Green brings this putative securities class action lawsuit in relation to

alleged misstatements in Defendant Deutsche Bank Aktiengesellschaft' s ("Deutsche Bank") SEC

filings. Now before the Court is Deutsche Bank's motion to dismiss, Dkt. No. 40. For the

reasons articulated below, the motion is GRANTED.

I.        BACKGROUND

          The following facts are drawn from the Amended Class Action Complaint and assumed

to be true for purposes of this motion to dismiss.

          Deutsche Bank, like many financial institutions, measures the quality of its internal

controls under a framework established by the Committee of Sponsoring Organizations of the

Treadway Commission ("COSO"). Amended Class Action Complaint ("AC") ,r,r 19, 25, Dkt.

No. 39. Under the COSO Framework, internal controls principally focus on three aspects of a

financial institution: 1. the effectiveness and efficiency of operations; 2. the reliability of

financial reporting; and 3. its compliance with applicable laws and regulations. Id       ,r 20.



                                                         1
          On May 31, 2018, the Wall Street Journal reported that the Federal Reserve had

designated Deutsche Bank's U.S. business to be in "troubled condition." Id. 136. This was the

latest in a string of regulatory difficulties for Deutsche Bank. Id. 1127-35. The Wall Street

Journal allegedly reported that this designation had been made in part due to concerns about the

bank's controls regarding measuring exposure to clients and valuing collateral that backed loans.

Id.   1 49.   The article allegedly also identified as problematic Deutsche Bank's exposure to repo

financing and its "inability to calculate, at the end of any given day, its exposures to what banks

and other clients it had in specific jurisdictions, and over what duration." Id. After this article

was released, shares of Deutsche Bank allegedly fell by roughly 4.24%. Id.       1 50.
          Deutsche Bank is required file an annual Form 20-F statements with the SEC. Id. 125

n.6. The purpose of a 20-F is to provide information about the company to American investors.

Id. At issue in this litigation are two statements that Deutsche Bank made in its 2016 and 2017

20-F filings. Its 2016 20-F contained the statement in a section titled "Management's Annual

Report on Internal Control over Financial Reporting":

          Management of Deutsche Bank Aktiengesellschaft, together with its consolidated

          subsidiaries, is responsible for establishing and maintaining adequate internal control

          over financial reporting. Our internal control over financial reporting is a process

          designed under the supervision of our principal executive officer and our principal

          financial officer to provide reasonable assurance regarding the reliability of financial

          reporting and the preparation of the firm's financial statements for external reporting

          purposes in accordance with International Financial Reporting Standards as issued by the

          International Accounting Standards Board and as endorsed by the European Union. As of

          December 31, 2016, management conducted an assessment of the effectiveness of our



                                                        2
         internal control over financial reporting based on the framework established in Internal

         Control-Integrated Framework (2013) issued by the Committee of Sponsoring

         Organizations of the Treadway Commission (COSO). Based on the

         assessment performed, management has determined that our internal control over

         financial reporting as of December 31, 2016 was effective based on the COSO

         framework (2013).

         Id   ,r 44 (emphasis in original).   The 2017 20-F contains a nearly identical statement with

the relevant dates revised up by one year. Id       ,r 47.
         Plaintiff claims that, in light of the deficiencies identified in the Wall Street Journal

article, these two statements are fraudulently and materially misleading. Id      ,r,r 67-82.   He brings

an action for securities fraud against Deutsche Bank as well as one current and two former

executives. Id.

II.      LEGALSTANDARD

         To withstand a Rule 12(b)(6) motion to dismiss, "a complaint must contain sufficient

factual matter, accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft

v. Iqbal, 556 U.S. 662,678 (2009) (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A plaintiff is not required to provide "detailed factual allegations" in the complaint but

must assert "more than labels and conclusions." Twombly, 550 U.S. at 555. Ultimately, the

"[:f]actual allegations must be enough to raise a right to relief above the speculative level." Id

The Court must accept the allegations in the complaint as true and draw all reasonable inferences

in the non-movant's favor. ATS! Commc 'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.

2007).




                                                             3
       The elements of a private securities fraud claim under Section 10(b) and Rule 10b-5 are

"(1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a connection

between the misrepresentation or omission and the purchase or sale of a security; (4) reliance

upon the misrepresentation or omission; (5) economic loss; and (6) loss causation." Carpenters

Pension Trust Fund ofSt. Louis v. Barclays PLC, 750 F.3d 227,232 (2d Cir. 2014) (quoting

Stoneridge Inv. Partners, LLC v. Scientific-Atlanta, Inc., 552 U.S. 148, 157 (2008)). Complaints

for private securities fraud claims based on misstatements must also satisfy Federal Rule of Civil

Procedure 9(b) and are therefore required to: "(l) specify the statements that the plaintiff

contends were fraudulent, (2) identify the speaker, (3) state where and when the statements were

made, and (4) explain why the statements were fraudulent." ATS! Commc 'ns, Inc., 493 F.3d at

99. Finally, the PSLRA, among other things, "requires that 'the complaint shall specify each

statement alleged to have been misleading, the reason or reasons why the statement is

misleading, and, if an allegation regarding the statement or omission is made on information and

belief, the complaint shall state with particularity all facts on which that belief is formed."' Id

(quoting 15 U.S.C. § 78u-4(b)(l)).

III.   DISCUSSION

       A.      The Complaint Fails to Properly Allege a Misleading Statement

       The Amended Complaint fails at the first prong: alleging a material misrepresentation or

omission. Plaintiffs claim essentially boils down to allegations that the deficiencies allegedly

identified by the Federal Reserve made the 20-F statements materially misleading. AC ,r,r 45,

48. But the 20-F statements do not concern controls generally. Rather they specifically pertain

to the effectiveness of Deutsche Bank's "internal control over financial reporting ... based on

the COSO framework." AC       ,r,r 44, 47 (emphasis added).   Yet, the Amended Complaint never



                                                      4
explains why these alleged deficiencies support the idea that the bank's management failed to

find the internal controls over financial reporting effective under the COSO framework. In fact,

it never explains what these alleged deficiencies have to do with financial reporting at all. See

ATS! Commc 'ns, Inc., 493 F.3d at 99 ("[T]he complaint shall specify ... the reason or reasons

why the statement is misleading .... ").

        Even if a financial institution has deficiencies in some of its controls, its controls

regarding financial reporting may still be entirely effective. The Complaint alleges that

'" [f]inancial reporting' under the COSO Framework ... is not limited to public filings such as

SEC reports, but also includes 'financial reports prepared in accordance with a special purpose

framework, such as those established by taxing authorities or regulatory agencies."' AC 'il 26.

However, it once again never explains which, if any, reports the alleged deficiencies actually

could have affected. Plaintiffs Opposition also fails to identify a single relevant report. Indeed,

the alleged deficiencies, such as the inability to calculate exposure at the end of any given day,

seem to pertain more directly to internal risk management than financial reporting.

        Consequently, Plaintiffs securities fraud claim must be dismissed. See In re Banco

Bradesco S.A. Sec. Litig., 277 F. Supp. 3d 600,648 (S.D.N.Y. 2017) ("Even if it were sufficient

for Plaintiff to allege that a failure in internal controls occurred, the amended complaint fails to

allege any such failure with respect to the Company's financial reporting."); In re Sanofi Sec.

Litig., 155 F. Supp. 3d 386,402 (S.D.N.Y. 2016) (dismissing claim where alleged deficiencies

regarding illegal kickback scheme did not relate to statements regarding the efficacy of internal

controls for financial reporting); In re PetroChina Co., 120 F. Supp. 3d 340, 359 (S.D.N.Y.

2015) ("Even if PetroChina officials were engaging in bribery, the SAC does not make any

allegations that would imply that the Company had flawed internal controls over financial



                                                       5
reporting."), aff'd sub nom., Klein v. PetroChina Co., 644 Fed. Appx. 13 (2d Cir. 2016); In re

Gentiva Secs. Litig., 932 F. Supp. 2d 352,371 (E.D.N.Y. 2013) (dismissing securities fraud

claim based on statements regarding financial reporting controls where the plaintiff had "not

alleged any facts pertaining to the Company's internal structure for financial reporting, much less

that [Defendant] lacked adequate internal controls"). Even if the PSLRA's pleading

requirements did not apply, the allegations are essentially so conclusory that the Complaint

would still be insufficient.

        B.       The Claims Against the Individual Defendants Are Also Dismissed

        "This Court has the power to dismiss a complaint against the non-moving Individual

Defendants, so long as it is exercised cautiously and on notice." In re PetroChina Co., 120 F.

Supp. 3d at 368. In this case, it appears that the individual defendants have not been served.

Moreover, Plaintiffs were aware of the grounds for dismissal and had an opportunity to contest

them. Since the grounds for dismissal "discussed above apply equally to the non-moving

Defendants," the securities fraud claims against them are also dismissed. In re Deutsche Bank

Aktiengesellschaft Sec. Litig., No. 16-cv-3495, 2017 U.S. Dist. LEXIS 122868, at *26 (S.D.N.Y.

June 28, 2017). Finally, because the Section 20(a) claims control person claims against the

individual defendants are predicated on an underlying securities fraud claim, they are dismissed

as well.

IV.        CONCLUSION

           For the reasons articulated above, Defendants' motion to dismiss is GRANTED. Since

Plaintiff has not made any amendment requests, these dismissals are with prejudice. See Gallop

v. Cheney, 642 F.3d 364, 369 (2d Cir. 2011) ("While leave to amend under the Federal Rules of

Civil Procedure is 'freely granted,' see Fed. R. Civ. P. 15(a), no court can be said to have erred



                                                     6
in failing to grant a request that was not made."); see also Individual Practice in Civil Cases Rule

3(F) ("Non-moving parties are on notice that declining to amend their pleadings to timely

respond to a fully briefed argument in the motion to dismiss may well constitute a waiver of their

right to use the amendment process to cure any defects that have been made apparent by the

briefing."). The Clerk of Court is respectfully directed to close this case.

       This resolves Dkt. Nos. 40, 43.



        SO ORDERED.



 Dated: September   7o,
                      2019
        New York, New York




                                                      7
